Citation Nr: 1431708	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a kidney disorder.  

2.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2010, the Veteran testified before a Decision Review Officer (DRO).  In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts for both hearings have been associated with the claims file.  

The Board remanded this case in December 2011 for further development.  The case has been returned to the Board.  

The Board has reviewed the Veteran's Virtual VA file and notes that a January 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain VA medical addendum opinions because the March 2012 VA medical opinions are inadequate, as the VA examiner failed to comply with the December 2011 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the March 2012 examinations to render addendum opinions.  If the March 2012 examiner is available, she may conduct a records review and respond to the questions below.  If the March 2012 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA back (thoracolumbar spine) and kidney (nephrology) examinations, to be conducted by a qualified examiner.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

Please request that the examiner read the following REASONS FOR REMAND below:  

In December 2011, the Board directed that the Veteran be examined for medical nexus opinions concerning his claimed back and kidney disorders.  Specifically, the Board requested that the examiner determine whether the Veteran's kidney disorder is a congenital disease, a congenital defect, or a congenital condition.  Depending on how the examiner characterized the kidney disorder as stated above, the Board asked the examiner additional questions pertaining to the kidney disorder.  With regard to the back disorder, the Board requested that the examiner opine whether the current back disorder is related to his military service, proximately due to or the result of the kidney disorder, and if the back disorder is chronically aggravated or worsened by the kidney disorder.  See the December 2011 Board remand.  

In response to the December 2011 remand directives, the March 2012 VA examiner diagnosed the Veteran with endstage renal disease, secondary to autosomal dominant polycystic kidney disease (ADPKD).  The examiner concluded that ADKPD is an autosomal dominant inherited disease and was not incurred in or aggravated by the Veteran's military service.  The examiner also diagnosed the Veteran with mild degenerative changes in the lumbosacral spine, and opined that the back disability was not related to military service because the disability "would have been more advanced."

Although the examiner determined that the Veteran's kidney disorder was an inherited condition, the examiner did not specify whether the kidney disorder was a disease or defect.  THE BOARD IS PROHIBITED BY LAW FROM DECIDING THIS ASPECT WITHOUT A MEDICAL OPINION. 

A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  Service connection may be granted for congenital diseases, and the presumption of soundness applies to congenital diseases that are not noted at entry.  However, the presumption of soundness does not apply to congenital defects.  Under limited circumstances, service connection is still permissible for a congenital defect where there has been aggravation (a permanent worsening) of the pre-existing condition by superimposed disease or injury.  

With regard to the Veteran's back disorder, the examiner provided a diagnosis and nexus opinion on the basis of in-service incurrence, but failed to answer the questions on the basis of it being secondary to the kidney disorder.  

Because the examiner did not answer the questions as requested, supplemental opinions discussing the etiology of the Veteran's kidney and back disorders are required.  

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* According to service treatment records, the Veteran reported being hospitalized in 1978 and was given a right renal arteriogram.  He reported that a small cyst was found in the right kidney.  See the July 1984 report of medical history at separation and the March 1985 VA examination report.  

* Upon enlistment in August 1980, no kidney disorder was noted or reported on his enlistment examination.  

* Service treatment records reflect several visits to sick call for kidney problems.  In August 1980, service treatment records note that the Veteran was treated for urethritis.  In September 1980, he reported frequent urination and pain in the left renal region.  It was noted to rule out a kidney infection.  In July 1981 and December 1981, the Veteran complained of urinary problems and was diagnosed with chronic prostatitis and gonorrhea.  In July 1982, the Veteran reported trouble urinating and prostate pain.  A history of chronic prostatitis was noted.  In April 1984, the Veteran complained of abdominal cramps.  Upon separation from service in July 1984, the Veteran denied kidney problems, and no kidney disorder was found.  

* Service treatment records also reflect several visits to sick call for back problems.  In September 1980, the Veteran was treated for low back pain of two days duration.  He was diagnosed with a muscle strain due to physical training.  He was treated again later in September 1980 for tenderness of the low back with renal pain as well.  Upon separation from service in July 1984, the Veteran denied a history of recurrent back pain, and no back disorder was found upon clinical examination testing.  

* After discharge from service, the Veteran denied having kidney problems at a March 1985 VA examination.  At the same examination, he reported intermittent back pain for the last four years.  Upon physical examination and x-ray testing, the examiner determined that the low back was normal.  

* At post-service naval Reserve examinations in August 1985, November 1986, and February 1988, the Veteran denied having a kidney disorder and recurrent back pain.  No kidney and back disorders were found upon clinical examination.  

* In November 2008, a VA genitourinary examiner indicated that the onset of the Veteran's kidney disease with eventual renal failure occurred in 1999.  The VA examiner assessed that the Veteran's kidney disease was a "congenital inherited condition."  The examiner added that "the natural history of the disease was not aggravated or altered by military disease in the Navy."

* The November 2008 VA examiner also concluded that the Veteran's back pain during service was "acute and transient" and was not the presenting symptoms of his renal disease.  

* The Veteran contends that his kidney and back disorders were either incurred in or aggravated by service.  He asserts that heavy lifting during service worsened his kidney disorder.  See the June 2009 Notice of Disagreement (NOD).  He also believes that his current back disorder is related to either the in-service training or heavy lifting, or in the alternative is secondary to his kidney disorder.  

All indicated tests and studies must be performed.  

(a) For the kidney disorder, the examiner must respond to the following inquiries:

(i) Is the Veteran's current kidney disorder a "congenital/inherited" condition?

(ii) If the kidney disorder is congenital in nature, is it a congenital disease (i.e., capable of worsening and improvement) or a congenital defect (i.e., static in nature)?  

(iii) If the kidney disorder is a congenital defect, did the Veteran experience a superimposed disease or injury to the kidney during service which resulted in additional disability?  (The Veteran says that heavy lifting during service worsened his kidney disorder).  

(iv) If the kidney disorder is a congenital disease, did the Veteran have this disease prior to entering military service in August 1980, i.e., a preexisting kidney disability? 

(v) If the kidney disorder is a congenital disease that preexisted service, did this condition permanently increase in severity during his military service from August 1980 to August 1984?

(vi) If there was a permanent increase in severity of a preexisting congenital kidney disease during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(vii) In the alternative, if it is determined that the Veteran's current kidney disorder or congenital kidney disease did not manifest prior to service, please answer whether the current kidney disorder is related to documented in-service treatment for urinary problems?  

(b) For the back disorder, the examiner must respond to the following inquiries:

(i) Does the Veteran have a current back disorder?

(ii) Is any current back disorder related to his military service?  The Veteran says his back problems began during service after physical training in boot camp and heavy lifting of supplies as a radioman aboard a naval vessel.  

(iii) Is any current back disorder proximately due to or the result of the Veteran's kidney disease?  

(iv) Is any current back disorder chronically aggravated or worsened by the Veteran's kidney disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current back disorder by kidney disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.  
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



